ON REHEARING.
JOHNSON, J.
It is contended by defendant in its motion for rehearing that the statement in the foregoing opinion that the hay barn is located on'defendant’s right of Avay is unsupported by any evidence. No witness testified to the exact position of the barn and a plat introduced in evidence by defendant shows it was outside the right of way. A plat introduced by plaintiff and sufficiently verified by his evidence indicates that the barn was on the property of defendant. In its statement of facts filed in this court, defendant described the building as “being located on the defendant’s right of way” *34and in its brief said: “The court permitted plaintiff to go entirely outside this allegation and establish that he was hauling hay to a Mr. Leiss who worked for a man who maintained a hay barn on the defendant’s right of way.” These admissions demonstrate that defendant tried the case in the circuit.court on the theory that the barn was on the right of way. Defendant is bound-by this theory and will not be permitted to change front in the appellate court.
“In this case, plaintiff was only removed in one degree from direct business relation with defendant.” Counsel for defendant take this sentence from the opinion and,.in effect, construe it into meaning that plaintiff was removed in one degree from the person to whom defendant owed the duty of maintaining the crossing in repair. Thus interpreted, counsel argue that the opinion is in direct conflict with the following decisions of the Supreme Court. [Wencker v. Railroad, 169 Mo. 592; Mann v. Railroad, 86 Mo. 347; Carr v. Railroad, 195 Mo. 214.] Neither standing alone nor with its context is the sentence quoted susceptible of the construction placed on it by defendant. It says, in substance, that defendant had no direct business relation with plaintiff, but the controlling idea expressed in the opinion is that the existence of such relation was not indispensable to the existence of a duty from defendant to plaintiff. We thought and still think the facts of the present case call for the application of the rule stated by the Supreme Court in this excerpt from the opinion in Moore v. Railway, 84 Mo. 481: “These facts would seem to bring this case within the rule founded in justice and necessity and illustrated in many adjudged cases that where one is not a mere licensee, but engaged with the consent of the railway company in a transaction of common interest to both, and is injured by a failure of the company to maintain its grounds and crossings and depot in a reasonably safe condition, the railway would be liable.”
*35Tbe crossing in question was put in for tbe direct benefit of defendant’s business. Tbe proprietor of tbe bay bam was engaged in tbe business of collecting bay from tbe farmers in tbe surrounding country and shipping it oyer defendant’s railroad. Defendant knew when it built the crossing that it would be used chiefly by farmers hauling bay to tbe barn and that such use would be for tbe common interest of farmer and railroad. Tbe former would sell bis bay and tbe latter would profit by hauling it. By implication, defendant invited plaintiff to use that crossing and tbe invitation carried with it the duty to exercise reasonable care to maintain it in a safe condition for such use.
Tbe Supreme Court cases cited in defendant’s motion for rehearing are not out of harmony with tbe rule applied. In none of them was the person injured engaged in a transaction for tbe common benefit of himself and tbe railroad company. His position was not that of a person invited on tbe premises of tbe company to transact business for its profit, but was that of a mere licensee.
We readopt tbe foregoing opinion and affirm tbe judgment.
All concur.